Citation Nr: 1453526	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from August 1, 2008, to December 26, 2012.  

2.  Entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012, to October 1, 2013, to include a temporary total rating (TTR) for surgery on December 27, 2012.

3.  Entitlement to a rating in excess of 20 percent for residuals of right shoulder rotator cuff injury/repair, for the period from October 2, 2013 .  

4.  Entitlement to a temporary total rating (TTR) for breast reduction surgery.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for degenerative disc disease (DDD) of the lumbosacral spine, or, in the alternative, service connection for DDD of the lumbosacral spine, as secondary to the service-connected right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from April 1984 to April 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

In August 2013, the Board remanded the claims on appeal, as well as the claim for entitlement to service connection for residuals of breast reduction surgery, for additional development.  Subsequently, in a June 2014 rating decision, service connection was granted for breast reduction surgery, and a 20 percent disability rating was assigned based on residual scarring.  That issue is no longer on appeal.  

It is also noted that the Veteran is separately rated at 10 percent for her right shoulder scars.  That issue is not on appeal.  The June 2014 rating decision also granted an increased rating of 20 percent for the service-connected right shoulder disorder, effective from the date of VA examination on October 2, 2013.  Because the increase in the evaluation of the Veteran's right shoulder disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012, to include a temporary total rating (TTR) for surgery on December 27, 2012, and in excess of 20 percent from October 2, 2013, are addressed in the REMAND portion of the decision below.  Also addressed in the REMAND portion of this decision is the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for DDD of the lumbosacral spine, which, as explained further in the REMAND now includes an alternative theory of entitlement - service connection for DDD of the lumbosacral spine as secondary to the service-connected right shoulder disorder.  

The above noted claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1.  For the period from August 1, 2008, through December 26, 2012, resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected residuals of right shoulder rotator cuff injury/repair were manifested by complaints of pain and objective findings of weakened movement, excess fatigability, incoordination, and limitation of motion with pain, that is compatible with limitation of motion of the right arm to shoulder level.  However, motion limited to 25 degrees from the side, ankylosis, and impairment of the humerus have not been shown.  

2.  The evidence of records shows that the Veteran underwent breast reduction surgery on June 1, 2009; she is service connected for the resulting scars.  The competent and probative evidence of record does not reflect that the Veteran's breast reduction surgery on June 1, 2009, resulted in the medical need for at least one month of convalescence.  The surgery did not result in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, or the necessity of house confinement.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 20 percent evaluation, but no higher, for residuals of right shoulder rotator cuff injury/repair, from August 1, 2008, through December 26, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2014).  

2.  The criteria for a TTR for a period of convalescence following breast reduction surgery on June 1, 2009, have not been met.  38 C.F.R. § 4.30 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in August 2008 (shoulder), June 2009 and July 2009 (TTR), and September 2013, specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to increased ratings, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2008 and June 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, her husband, and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from 
August 1, 2008, to December 26, 2012.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2014) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion (ROM) measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2014) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor (non-dominant) musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  The record reflects that the Veteran is right-handed; thus, her right shoulder is considered the major (dominant) upper extremity.  

The Veteran's service-connected residuals of right shoulder rotator cuff injury/repair were initially rated as 20 percent disabling under DC 5201, effective January 2002.  She underwent right shoulder impingement surgery in May 2008 and a TTR was assigned for the period from May 22, 2008, through July 31, 2008.  Subsequently, a 10 percent rating was assigned from August 1, 2008.  During the appeal process, the Veteran underwent additional surgery in December 2012.  As noted in the "introduction" portion of this decision, whether a TTR is warranted for that surgery convalescence is addressed in the remand portion of this decision.  Also, entitlement to a rating in excess of 10 percent for right shoulder residuals for the period from December 27, 2012, to October 1, 2013, is addressed in the remand, as is entitlement to a rating in excess of 20 percent from October 2, 2013.  The portion of time that is addressed in the decision below in regards to an increased rating for right shoulder residuals is from August 1, 2008, to December 12, 2012.  

Pursuant to DC 5201, limitation of the major arm at the shoulder level warrants a 20 percent rating, limitation of the major arm to midway between the side and shoulder level warrants a 30 percent rating, and limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5201 (2014).  

Pursuant to DC 5202, other impairment of the humerus (malunion of) with moderate deformity of the major extremity warrants a 20 percent rating and marked deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5203 (2014).  

Pursuant to DC 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, DC 5203 (2014).  

Normal ROM of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  

Background and Analysis

Review of the treatment records for the period in question includes VA and private records.  Following surgery in mid-2008, there are numerous evaluations with ROM testing available for review, to include VA and private reports.  For example, in September 2008, the Veteran complained of some post-surgery shoulder pain, weakness, and stiffness.  As for ROM, forward flexion was to 150 degrees and shoulder abduction was to 145 degrees.  External and internal rotations were to 80 degrees.  Private ROM tests through the end of the 2008 calendar year show similar ROM results and continued reports of pain and muscle fatigue with isometrics.  

Of record is a VA document record dated in December 2011 showing that the Veteran's right shoulder complaints continued.  VA examination was requested in the Board's 2012 remand decision in that there was no contemporaneous evaluation of the right shoulder.  Following that examination in October 2013, the Veteran's 10 percent rating was increased to 20 percent.  See rating decision dated in June 2014.  

In regards to the period in question (from August 1, 2008, to December 26, 2012), it is initially noted that as the Veteran does not show other impairment of the humerus to include malunion with moderate or marked deformity or nonunion or dislocation of the clavicle or scapula with loose movement, DCs 5202 and 5203 are not found to be applicable.  

Based on ROM tests dated in September 2008 and until the end of that year, the Veteran showed forward flexion and abduction at more than 90 degrees.  Thus, arm limitation at the shoulder level is not warranted, and a 20 percent rating is not warranted pursuant to DC 5201.  However, the record reflects that her right shoulder pain continued after the date of the 2008 exams as evidenced by the report of continuing right shoulder problems in 2011.  Considering other applicable DCs, and giving the Veteran the benefit of the doubt, it is concluded that the slight limitation of motion, together with her pain and fatigability, more nearly approximates right arm motion limited to the shoulder level, thereby warranting entitlement to a 20 percent rating under DC 5201 for the period from August 1, 2008, to December 26, 2012.  38 C.F.R. §§ 4.7, 4.40, 4.45 (2014).  

Further, in order to qualify for an even higher rating, the competent evidence would need to show right shoulder/arm motion limited to 25 degrees from the side (DC 5201); ankylosis (DC 5200); or malunion of the humerus with marked deformity, or fibrous union of the humerus (DC 5202); however, the competent evidence of record has failed to show or approximate limitation of arm motion to 25 degrees from the side or ankylosis.  In addition, for the period in question, there is no evidence of right shoulder arthritis, and no study disclosed fibrous union, nonunion, or loss of the humeral head.  

Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports an increase to a 20 percent disability rating, but no higher, for the service-connected residuals of right shoulder rotator cuff injury/repair from August 1, 2008, to December 26, 2012.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision, the Board points out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a),(b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  
38 C.F.R. § 3.321(b) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board (or the RO) must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the Board (or RO) finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the Board (or RO) must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

For the period in question, the Veteran's symptoms associated with her service-connected right shoulder disability include pain, weakness, stiffness, and fatigue with isometrics.  However, such impairment is contemplated and adequately compensated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability and provide for ratings higher than her level of disability as those criteria contemplate limitations to include the inability, due to pain or otherwise to raise her arm past a point 25 degrees from the side.  As her symptomatology and level of disability is contemplated by the schedular criteria, the first prong of Thun is not met, and the Board declines to remand the issue on appeal for referral for extraschedular consideration.  

Entitlement to a TTR for breast reduction surgery.

The Veteran appeals the denial of entitlement to a TTR for convalescence for breast reduction surgery on June 1, 2009.  At the hearing, she testified as to the pain caused by the resulting scars from this surgery.  As already noted, subsequent to the hearing, service connection was granted for residuals of her breast reduction surgery, and a 20 percent rating was assigned for her scar residuals.  See the June 2014 rating decision.  

TTRs - In General

A temporary total disability rating for convalescence will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3) (2014).  

For purpose of applying 38 C.F.R. § 4.30(a)(1) (2014), the Court in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence.  


Background and Analysis

Here, VA records show that in 2009, the Veteran was seen for complaints associated with the weight of her breasts and pain in her shoulders due to her bra straps.  It was recommended that she have a breast reduction.  The Veteran underwent bilateral symptomatic macromastia on June 1, 2009, and she was discharged the following day.  A June 2, 2009, note indicates the Veteran denied a surgical wound split or gaping or a large amount of fluid drainage.  She reported a fever and pain rated at 8.5/10 on June 2, 2009.  A June 12, 2009, follow-up note indicates she had been treated for a potential infection with an antibiotic.  Examination revealed incisions were clean, dry and intact.  An appropriate amount of edema and erythema were present.  She was prescribed medication for pain.  On June 17, she reported nausea, night sweats, ongoing malaise and loose stools times 24 hours.  On examination, there was minimal erythema and no odor or purulent discharge.  She was started on flagyl and instructed to cleanse the incision and apply an ointment for five days.  Follow-up records include report dated in July 2009.  At that time, the Veteran indicated that she was happy with her breast reduction.  She said that she had been able to exercise more and had noticed a change in her posture.  Overall she was feeling much better since having the surgery.  She had no limitations of activities of daily living or employability.

When examined by VA in September 2009, it was noted that post breast reduction surgery, her bra strap caused less pressure on the right shoulder.  On physical examination, both nipples were outward, and there was no evidence of discharge.  There was no tenderness on pressure and no skin changes, except for the resulting scars.  The under the breast scars were well healed.  The breast reduction had helped her in regards to right shoulder comfort.  The examiner stated that the Veteran's oversized breasts likely caused her right shoulder pain which was corrected by surgery.  

Subsequently dated records show treatment for conditions other than for residuals of the breast reduction.  Specifically, for example, her right shoulder complaints continued as evidenced by VA report in December 2011, and ultimately she underwent additional right shoulder surgery in 2012, but no medical personnel associated her complaints with the breast reduction surgery.  

There simply is no showing that her recovery after the breast reduction surgery necessitated at least one month of convalescence, house confinement or the continued use of a wheelchair or crutches, or that the surgery was with severe postoperative residuals.  As noted above, she was discharged one day following surgery and follow-up report about one month later reflects that she had already been exercising and felt well.  The Board acknowledges that the Veteran believes that her surgery necessitated at least one month of convalescence.  While she is competent to report pain symptoms and functional limitations, the Board finds the documents summarized above following the surgery more credible in determining the severity of the Veteran's residuals.  Significantly, she was exercising and was pleased with the procedure about a month later.  Moreover, problems associated with the breast reduction surgery are not indicated in the subsequently dated treatment records, to include at time of VA evaluation in September 2009 evaluation.  

While she required a period of post-surgical convalescence, the need for such for a period of at least one month is not shown.  She had incompletely healed surgical wounds at hospital discharge and some period of convalescence was necessary, especially given the suspected post-surgical infection.  What is not shown is the need for convalescence of at least one month's duration.  Accordingly, a TTR for convalescence for breast reduction surgery on June 1, 2009, is not warranted.  38 C.F.R. § 4.30 (2014).  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the claim.  Gilbert, supra.  


ORDER

A 20 percent rating for residuals of right shoulder rotator cuff injury/repair, for the period from August 1, 2008, to December 26, 2012, is granted, subject to the regulations regarding payment of monetary benefits.  

Entitlement to a TTR for convalescence following breast reduction surgery in June 2009 is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

Initially, as to claims of entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012, to October 1, 2013, to include a TTR following surgery on December 27, 2012, and in excess of 20 percent from October 2, 2013, the following regulations are applicable.  

TTRs will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2014).  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30 (2014).  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30 (2014); see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.  

The Veteran underwent right shoulder surgery (right biceps tenodesis) on December 27, 2012.  Post-surgical VA records reflect that her staples were removed on January 18, 2013.  The physician noted at that time that her post surgery recovery would take 6 weeks and that she could return to work on March 1, 2013.  However, subsequently dated VA records show that she remained in a splint in March 2013.  In April 2013, she requested additional physical therapy as her right shoulder complaints continued.  These complaints included right shoulder hyperemia, persistent weakness, and numbness.  The evidence includes computerized tomography of the right shoulder dated in September 2013 and VA examination of the right shoulder in October 2013.  However, no clear opinion as to the length of the Veteran's convalescence following right shoulder surgery on December 27, 2012, is of record.  She has reported that she returned to work on July 18, 2013, with weight lifting limitations.  The Board finds, therefore, that a remand for a VA medical opinion is necessary to help assess the length of the Veteran's post-surgical convalescence.  See 38 C.F.R. § 4.30 (2014).  

As to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for DDD of the lumbosacral spine, the following laws are pertinent.  

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  

In determining whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the veteran's informed consent (in accordance with 38 C.F.R. § 17.32 (2014)).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361(d) (2014).  

During her August 2012 hearing, the Veteran provided testimony in which she suggested an alternative theory of entitlement to service connection for a low back disability pursuant to 38 C.F.R. § 3.310 (as secondary to her service-connected right shoulder disorder).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2014).  

In further detail, it is noted that in a November 2009 statement, the Veteran claimed that she sustained an injury to the lumbar spine as a result of participating in a VA Vocational Rehabilitation program.  Specifically, she said that she injured her back as a result of having to carry a heavy backpack on her left shoulder.  At the 2012 hearing, she stated that she had to carry her backpack on the left shoulder due to her service-connected right shoulder problems.  This resulted in her back problems.  At the hearing, she described weakness in the left leg and in the lower back.  

By letter dated in February 2010, the Veteran was requested to submit evidence of the back injury resulting from VA carelessness, negligence, lack of proper skill, error in judgment, or similar findings of fault of VA.  No specific evidence has been submitted.  However, the Board has reviewed the entire file.  It is noted that she was seen at VA in February 2009 after being hit by a bus while standing on the sidewalk.  This resulted in thoracic/lumbar pain as well as hip pain.  It was noted that she had had a spinal cord stimulator.  

In subsequently dated VA records in August 2009, it was noted that the Veteran had failed back syndrome which had been managed with a spinal cord stimulator which was placed in her spine in December 2006.  As a result, she had had excellent relief of her left leg pain.  However, after the February 2009 accident, she had experienced intermittent uncomfortable shock like paresthesias emanating from her spinal cord stimulator.  There was also a decrease in the quality of her pain coverage.  She had significant low back as well as lower extremity pain.  She underwent revision of her spinal cord stimulator on September 11, 2009.  The battery was replaced, she healed without residual, and her incisions showed no infection.  Subsequently dated records essentially reflect treatment for other conditions.  

As already noted, at the 2012 hearing, the Veteran provided testimony which suggests an alternative theory of entitlement under 38 C.F.R. § 3.310 (2014) regarding secondary service connection.  While the Veteran was afforded an examination of the right shoulder in 2013 to address current severity of that condition, no VA examiner has addressed whether her lumbar spine problems are associated with the right shoulder disorder.  

Moreover, the record reflects that the Veteran continues to receive treatment at VA Medical Centers.  The RO/AMC should obtain updated VA medical records on remand and should associate them with the record.  See 38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  The AOJ should obtain any updated VA treatment records dated from September 2013 (to include those from VAMCs in Pittsburgh and Erie, Pennsylvania), and associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in her claims file.  

2.  Following completion of the above, the claims file should be returned to the VA examiner (M.A.K., M.D.), at the Erie, Pennsylvania, VAMC, who conducted the right shoulder examination on October 2, 2013, (or a suitable substitute if that examiner is unavailable), for an addendum report wherein an opinion, based on review of the available evidence, to include post-surgical reports of record, is provided as to the required length of any convalescence required following right shoulder surgery (right biceps tendonitis) on December 27, 2012.  

A new VA examination as to this claim is not warranted unless deemed so by the examiner.  If the examiner who drafted the October 2013 report deems an examination necessary or is unavailable and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's right shoulder disorder should be provided.  

3.  Following completion of the development requested in paragraph 1, above, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all disabilities of the lumbar spine present.  

The claims file must be made available to and reviewed by the examiner.  A discussion of the Veteran's documented medical history and assertions/contentions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished.  

a) Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify any lumbar spine disability present.  

b) With respect to each disability of the lumbar spine, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to a disease or injury in service, or otherwise related to service.  

c) With respect to each disability of the lumbar spine, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected residuals of right shoulder rotator cuff injury/repair.  

d) Does the Veteran have an additional disability relevant to her lumbar spine as a result of any VA treatment, to include the carrying of a heavy backpack on the left shoulder during a VA Vocational Rehabilitation program (which she attended from 2003 through 2008)?  

If so, is the additional disability at least as likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable?  The examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without the Veteran's informed consent.

The rationale for any opinion offered should be provided.  A complete rationale for any opinion expressed shall be provided.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  It should readjudicate the following claims: entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012, to October 1, 2013, to include a TTR following surgery on December 27, 2012, and a rating in excess of 20 percent from October 2, 2013; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for DDD of the lumbosacral spine, or in the alternative, as secondary to the service-connected right shoulder disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


